Case 9:19-cv-81512-DLB Document 4 Entered on FLSD Docket 11/20/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 19-81512-CV-MIDDLEBROOKS/BRANNON

NADEL DIAZ VALDEZ,
Plaintiff(S)

vs.
MEDICREDIT, INC., et al.,

Defendant(s)
/

 

ORDER REFERRING CASE AND SETTING TRIAL DATE

PLEASE TAKE NOTICE that the above-entitled cause is hereby set for Trial before the
Honorable Donald M. Middlebrooks, United States District Judge, at United States District Court
at 701 Clematis Street, Second Floor, Courtroom 7, West Palm Beach, Florida, during the
two-week trial period commencing July 20, 2020 at 9:00 a.m., or as soon thereafter as the case
may be called. PLEASE TAKE FURTHER NOTICE that a Calendar Call will be held on
Wednesday, July 15, 2020 at 1:15 p.m. ALL COUNSEL MUST BE PRESENT.

JURY TRIALS. By the dates set forth in the pretrial scheduling order, counsel shall
submit proposed jury instructions with the substantive charges and defenses, verdict forms, and
motions in limine, if any. Jury instructions shall be filed on the docket and a copy shall be
submitted in Word format directly to middlebrooks@flsd.uscourts.gov. To the extent these
instructions are based upon the Eleventh Circuit Pattern Jury Instructions, counsel shall indicate
the appropriate Eleventh Circuit Pattern Jury Instruction upon which their instruction is modeled.
All other instructions shall include citations to relevant supporting case law. The Eleventh
Circuit Pattern Jury Instructions Builder is available at https://pji.cal1.uscourts.gov.

At jury selection, the Court will conduct voir dire. The Parties may, but are not required
Case 9:19-cv-81512-DLB Document 4 Entered on FLSD Docket 11/20/2019 Page 2 of 3

to, submit voir dire questions to the Court. After the Court questions the jury venire, the Parties
will each have a limited amount of time, to be determined at Calendar Call, to question the jury
venire. After the Court determines which members of the jury venire should be dismissed for
cause, each side will be allowed three peremptory challenges, with no backstriking. As soon as
the jury is selected, the jury will be sworn, preliminary instructions will be given, and the case will
begin with opening statements.

Side bars are not generally permitted. The Parties shall raise any anticipated issues prior
to trial or during a break, outside the presence of the jury. Should the Court need to address an
issue, the jury likely will be excused for a break.

BENCH TRIALS. In cases tried before the Court, each party shall file by the deadline
set forth in the pretrial scheduling order, the proposed Findings of Fact and Conclusions of Law.
An additional copy shall be sent in Word format to the chambers e-mail account listed above.

EXHIBITS. Prior to any trial, counsel shall submit to the Court a typed list of proposed
witnesses and/or exhibits. All exhibits must be pre-labeled in accordance with the proposed
exhibit list. Exhibit labels must include the case number. At least two-weeks before trial, the
parties shall file their deposition designations along with objections in the event there are any.

The Parties exhibit list should be prepared using the Administrative Office’s form 187
(AO-187). The Parties are responsible for complying with the Southern District of Florida’s
Administrative Order 2016-70, which was entered on November 22, 2016, concerning the
electronic submission of admitted exhibits.’ It is further

ORDERED AND ADJUDGED, pursuant to 28 U.S.C. § 636 (b)(1)(A) and the Magistrate

Judge Rules of the Local Rules of the Southern District of Florida, the above-captioned cause is

 

' Note that any exhibits admitted during a hearing are also required to be filed electronically on the
docket after the hearing. See Administrative Order 2016-70.
Case 9:19-cv-81512-DLB Document 4 Entered on FLSD Docket 11/20/2019 Page 3 of 3

hereby referred to United States Magistrate Judge Dave Lee Brannon to enter a Scheduling

Order, pursuant to Local Rule 16.1.B, for the purpose of setting pre-trial deadline dates, for

determining possible consent to the jurisdiction of the Magistrate Judge for trial, and for the

purpose of setting any settlement conferences in lieu of or in addition to mediation if the parties so
' request.

Further, any request to modify the above-set trial date must be made within 10 days
of this order. The foregoing does not preclude consideration of a prompt motion to modify
the trial date for good cause shown by a party joined in the litigation after the Scheduling
Order has been entered.

The parties are directed, in accordance with CM/ECF procedures, as follows:

COURTESY COPIES: Notwithstanding the implementation of CM/ECF, all parties shall
deliver a courtesy copy to the Intake Section of the Clerk’s Office all motions exceeding
twenty-five pages. This copy shall be bound and any attachments and/or appendices must be
indexed with tabs.

PROPOSED ORDERS: Pursuant to the CM/ECF Administrative Procedures, counsel
shall send proposed orders in Word format for ALL motions directly to
middlebrooks@flsd.uscourts.gov.

DONE AND ORDERED, in Chambers, at West Palm Beach, Florida, this 20" day of

November, 2019.

 

“eff

Donald M. Middlebrooks
United States District Judge

 

 

cc: Honorable Dave Lee Brannon
All Counsel of Record
